Citation Nr: 1741388	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-29 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a disorder manifested by bilateral leg pain.


REPRESENTATION

Appellant represented by:	Maxwell D. Kinman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing in August 2010 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

In a November 2011 decision, the Board (in pertinent part) denied service connection for a bilateral leg disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in May 2013, vacating the November 2011 decision as to the bilateral leg claim and remanding for action consistent with the Memorandum Decision.  

In December 2013, the Board remanded this case for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Also as an initial matter, the Board notes that in its November 2011 and December 2013 decisions, it remanded the claim of entitlement to service connection for a bilateral foot disability.  While on remand, the RO issued a June 2016 rating decision that granted service connection for bilateral pes planus with plantar fasciitis, rated 50 percent, effective April 21, 2006.  This claim is considered resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).


FINDING OF FACT

The Veteran has not had a diagnosed disorder manifested by bilateral leg pain during the appeal period or within proximity thereto. 


CONCLUSION OF LAW

The criteria for service connection for a disorder manifested by bilateral leg pain have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See May 2006, March 2010, and January 2016 correspondence to the Veteran.  Neither the Veteran nor his attorney has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board...to address only those procedural arguments specifically raised by the veteran..."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's service treatment records, VA medical treatment records, and the private treatment records identified by the Veteran have been obtained. 38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159 .  The Veteran has not indicated that there is any outstanding evidence to submit.  Adequate VA examinations have been conducted; the examiners have made all required clinical findings and have conducted necessary testing.  Additionally, in 2016, a medical opinion was rendered with rationale based in cited medical knowledge and the evidence of record.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As noted above, the Board previously remanded this case in December 2013, pursuant to the May 2013 Memorandum Decision, to obtain additional medical records and an adequate VA examination and opinion.  

In this regard, in January 2016, the Veteran was requested (in pertinent part) to submit or provide a release for outstanding, private treatment records.  No response was received from the Veteran; he was notified of such in a February 2016 letter.  Moreover, the Board notes that no mail to the Veteran was returned as undeliverable.  Neither the Veteran nor his attorney has provided any reason for the Veteran's failure to respond to the request for private treatment records or releases for these records.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board will decide the claim without the benefit of the records as ordered in the Board's remand.  Additionally, a February 2016 Request for Information response indicates that records from the Walson Army Hospital from 1972 were associated with the claims file but they do not pertain to the Veteran's leg claim.  VA treatment records were obtained in 2014, 2015 and 2016.  Finally, a VA examination was obtained in March 2016.  Although the examiner failed to provide an etiology opinion, the examiner did not find a diagnosed lower extremity disability.  As such, a remand to obtain an etiology opinion would confer no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries, supra.

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claims, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

A threshold factor in establishing service connection is the existence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

III. Factual Background and Analysis

The Veteran contends that he has a disability manifested by bilateral leg pain that began in service and has persisted thereafter.  See April 2006 claim and August 2010 hearing transcript. 

The Veteran's service treatment records include a June 1972 pre-induction report of medical history, wherein the Veteran denied a history of leg cramps, swollen or painful joints, or arthritis.  A June 1972 pre-induction examination report notes that examination of the lower extremities was normal.  In August 1972, the Veteran complained of problems with his legs, to include swollen ankles and leg pain.  The examiner noted an assessment of symptomatic flat feet on August 26, 1972.  An April 1974 separation evaluation noted normal lower extremities.  

Private treatment records dated in September 2001 note the Veteran's complaints of leg cramps and pain and state that it is possibly related to an arterial blockage. 

In a June 2006 statement in support of his claim, the Veteran stated he was diagnosed with flat feet in service following complaints of leg pain.  He stated he did not have any pain prior to entering military service.

A July 2006 VA examination report notes that the Veteran did not provide any evidence that he had ever sought medical care for any leg pain.  On examination, he had a normal gait without assistive device.  He was noted to have flat feet and mild tenderness to pressure of the soles of the feet.  He did not have any tenderness to pressure to the legs.  The examiner stated that the Veteran did not have a medical diagnosis for a disability manifested by leg pain.  He noted that "any present day leg pain is nebulous so that there is no present medical diagnosis for any leg pain.  Even if the claimant does have some kind of leg pain, it cannot be attributed to any flat feet."  The examiner concluded that the Veteran was examined for leg pain related to service, but no such disability was found.

Private treatment records from October 2007 note that the Veteran complained of leg pain, especially in his thigh.  The doctor noted that the Veteran took Lipitor and thought that the Veteran had myalgias secondary to the medication.  

Private treatment records dated in September 2009 indicate that the Veteran had peripheral neuropathy to the bilateral lower extremities consistent with diabetic neuropathy.  

Private treatment records dated in April 2010 note the Veteran's active complaints of muscle aches, including leg cramping, and pain in thighs since 2007.  The examiner stated that these complaints were secondary to Lipitor use.   

During the August 2010 videoconference hearing, the Veteran reported that during basic training, he would have pain to the point that he was unable to walk.  He said he was even sent to a hospital for the pain and they told him it was related to flat feet.  He described the pain in service as major foot pain and leg pain that went up through his legs.  He attributed the pain to being on his feet constantly in service.  He noted that he had seen different doctors "all throughout that Eastern region" regarding his pain.    

A venous Doppler extremity test in September 2011 found no evidence of deep vein thrombosis after reports of right leg pain.  
 
May 2012 private treatment records note the Veteran's complaints of pain in his low back that radiated down the right leg since an April 2012 fall at work.  He further complained of numbness in the right leg.  The physician stated that the pain was consistent with an acute radiculitis.  May 2012 X-ray studies revealed an osteophytes and facet arthropathy at the L4-5 level.  A July 2012 EMG study found multilevel lumbar radiculopathy with evidence of peripheral polyneuropathy.  During an orthopedic medical evaluation in August 2012, the Veteran reported that he fell on his right leg in April 2012 in a work incident.  He stated that he has had increasing pain in his back radiating to his right leg since that incident.  After an examination, the doctor noted an impression of bilateral chronic peripheral neuropathy.  The Veteran reported previous cramps in his legs bilaterally that differed from his current pain.

During the March 2016 VA examination, the Veteran reported a history of bilateral leg cramps in the calves.  He stated that these cramps began about 25 to 30 years earlier, and denied leg cramps in service.  The Veteran stated that he still gets cramps, mainly at night, daily but he does not take medication for the condition.  The Veteran also reported a history of bilateral leg pain while in service, with an onset during basic training.  He reported, however, that his current leg pain is not the same pain that he had in service.  Rather, he reported that the lower extremity pain he experienced in service never occurred again.  The Veteran stated that he was diagnosed with a bulging disc in 1991 and still suffers back pain and right leg pain, sciatica.  He also complained of cramps in both calves.  Examination of the lower extremities revealed no muscle atrophy; strength was full.  After reviewing the claims file and examining the Veteran, the examiner noted that the Veteran had bulging discs with sciatica, unrelated to service.  The examiner further stated that there was no diagnosis of a leg disability.  In this regard, he noted that cramps are not a diagnosis, but rather a symptom. 

Based on the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a bilateral lower extremity disability linked to his period of active service.  Although there are various complaints of leg pain in his post-service treatment records, this pain was linked to medication, a back injury at work, or a symptom of flat feet.  On VA examination in July 2006 and March 2016, no diagnosis was found related to lower extremity pain.  The Board finds the March 2016 VA examination to be the most probative in this regard, as the examiner took a history from the Veteran, reviewed prior records of treatment (including STRs) and performed a physical examination of the Veteran.  There is no medical opinion to the contrary.

Without a separately diagnosed bilateral leg disability, service connection is not warranted.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability); Brammer, supra; McClain, supra; Romanowsky, supra.

The Board has considered the Veteran's statements with regard to his leg pain.  The Veteran is competent to report that which he has personally experienced, such as pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Additionally, although he is competent to describe symptoms observable to a lay person, and his statements that he has leg pain are credible, the Veteran is not competent to diagnose a bilateral leg condition or offer an opinion on etiology as he has not been shown to have the appropriate medical training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

Moreover, even considering the Veteran's reports of leg pain, he stated that the pain was different than that he experienced in service.  See March 2016 VA examination report.  He also stated, in part, that the current pain in his legs was related to sciatica resulting from a post-service back injury.  All the Veteran's lay complaints, although acknowledged, are outweighed by the more probative diagnostic imaging reports and objective testing conducted during the pendency of his appeal.  Overall, the Board finds these objective diagnostic imaging reports and physical examinations to be more probative, and demonstrate that the Veteran does not have any current leg disorder.  

In sum, the evidentiary requirements of demonstrating a current disability and a nexus to service have not been satisfied.  There is no doubt of material fact to be resolved in the Veteran's favor, and the claim of service connection for a disorder manifested by bilateral leg pain must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for a disorder manifested by bilateral leg pain is denied. 



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


